Not being able to agree to the conclusion reached in the leading opinion of the Court in this case, I most respectfully dissent therefrom. I think the testimony made an issue as to whether or not the relation of banker and depositor existed between the defendant and the plaintiff as to the item of $269.97, the amount of the check involved, and that it was error not to submit such issue to the jury, as well as the other issues raised in the case dependent upon the establishment of that issue.
I therefore dissent. *Page 140